PER CURIAM.
It seems unnecessary to develop the law and facts applicable io this appeal in a separate opinion after what we have already said in Tolfree v. New York Title & Mortgage Co. et al., 72 F.(2d) 702 and Jacoby et al. v. Bond & Mortgage Guarantee Co. et al., 72 F.(2d) 420, the opinions in which are filed herewith. The principles announced in those decisions govern the present case, and the order granting a preliminary injunction and appointing temporary trustees is accordingly reversed, and the bill of complaint is ordered dismissed.